Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claim 1 has been amended.
Status of Claims
	Claims 1 – 3 are rejected under 35 USC § 103.
Response to Arguments
The following is in response to applicant’s remarks filed 10/28/20.
The applicant argues Sumikawa nor Hall address the issue of protecting a high voltage component in the event of a collision. Further, the applicant concludes since Naito teaches design considerations for a frontal collision that the previous suggestions for a modification of Naito with Sumikawa and Hall would not have motivation to one skilled in the art. 
	The examiner respectfully disagrees and finds this argument unpersuasive. It would have been well within a skilled person in the art when considering the teachings of Naito for positioning components based off of their rigidity to protect from collision [0045] to apply that to additional collision directions. Further, Naito discloses a collision load applied to the vehicle body making the power plant unit (71) move within the gaps between the power plant unit and surrounding members (dashboard (54) side frames (55) bulk head (56) and the front sub-frame (57)) showing that Naito was considering more than one collision direction. Additionally, while it is true that 
	Additionally, the examiner finds the proposed amendments to be unsuccessful in overcoming the previously cited art. More detail is given in the rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Naito, US20140110185A1, Sumikawa, US20190181466A1, and Hall, DE102017214406A1.

claim 1, Naito teaches an electric vehicle (vehicle)[0009], comprising: a case (rectangular box) [0039] disposed ahead of a dashboard (dashboard (54))[fig.3] and a cowl member (cowl top panel (62)) [fig. 3] of the vehicle, the case (rectangular box) [0039]  being adapted to house a high-voltage component (fuel cell (2)); a high-voltage connector (VCU (43)) disposed on an upper face of the case [fig. 3] and connected to the high-voltage component (fuel cell (2))[0026]; and an auxiliary unit (air cleaner (11)) disposed on the upper face of the case (rectangular box) [0039][0042][fig. 2], wherein: the auxiliary unit (air cleaner (11)) is disposed closer to the dashboard (dashboard (54))[fig. 2] than is the high-voltage connector (VCU (43)), and has higher rigidity [0045][0043][0028][0053][0054]  than those of the dashboard (dashboard (54)) and the cowl member (cowl top panel (62)).
Naito does not teach the auxiliary unit (air cleaner (11)) having a greater rigidity than the high-voltage connector (VCU (43)). However, Naito does teach the arrangement of components in power plant unit (71) comprising the fuel cell, the VCU, the hydrogen pump, and the drive motor being placed further from the dashboard and cowl member in accordance with their strength and rigidity [0045] for greater protection.
	Sumikawa teaches an auxiliary unit (hydrogen gas supply unit (20))[0040] disposed on the top of the case containing a high-voltage component. 
	It is known in the art that the material of construction of pump components to have high rigidity. The rearrangement of the air cleaner (11) in Naito for the hydrogen pump (20) disposed on the side of the fuel cell (2) would not modify the operation of the device as intended in Naito as evidenced by Sumikawa. It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to rearrange the parts of Naito into the configuration of Sumikawa. [MPEP 2144.04 VI C].
Neither Sumikawa nor Naito teach the case is inclined downward toward a rear side with respect to a horizontal direction.
	Hall teaches a fuel cell system for a motor vehicle [0001] wherein the case (housing (11)) is inclined downward toward a rear side with respect to a horizontal direction. Further, hall teaches that the angle of the housing is set so that water drainage from the housing occurs [0011] which is the same reason for the incline in applicant’s specification [0019].
	Therefore, it would have been obvious to one skilled in the art before the filing date to combine the teachings of Hall with the combined invention of Sumikawa and Naito to place the case on an incline to improve water drainage.
	Neither Sumikawa nor Naito and Hall teach the high voltage connector is disposed at a position lower in the height direction of the vehicle than the auxiliary unit.
	However, the difference in a height direction of the two components is due to a differing in size of high voltage connector (4) and the auxiliary unit (3) as they are both displaced evenly on the surface of the case (2)[fig. 2]. Naito teaches the use of component position based on rigidity for protection [0045]. Since the general condition are present in Naito for one to arrange components based on rigidity it would have been obvious to one skilled in the art before the filing date to arrive at the optimal size and position of the components for collision protection through routine optimization.
	Additionally, since the operation of the device is unchanging with the differing of size then changes in dimensions does not establish patentability [MPEP 2144 IV A]. 
	
 For claim 2, Naito with combined technical feature of Sumikawa teaches the electric vehicle according to claim 1, further comprising an electric wire connected to the high-voltage connector 
	Naito states the high-voltage connector being connected to a battery [0026], but does not detail the location of the battery.
	Sumikawa teaches a fuel cell system for use in a vehicle where the high-voltage component (3) [fig. 2] is connected to a battery (18) that is connected in the width direction of the high-voltage component [fig. 1], and it is assumed that the connection is made with an electric wire. The position of the battery is such that it supports the position of the high-voltage component housing (4b). [0037]
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the high-voltage connector of Naito with the connection direction of related components such as a battery in Sumikawa for the benefit of the support provided by the adjacent component. 

For claim 3, Naito with combined technical features of Sumikawa teaches the electric vehicle according to claim 1, further comprising a fuel cell (fuel cell (2)), wherein: the auxiliary unit is a hydrogen supply unit adapted to supply hydrogen gas to the fuel cell (hydrogen pump (40))[fig. 2].
	Naito does not teach that the auxiliary unit as being a hydrogen supply unit in the position on top of the case closer to the dashboard than the high-voltage connector. 
	Sumikawa teaches a hydrogen supply unit (hydrogen gas supply unit (20)) [0040] disposed on the top of the case containing a high-voltage component.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796